PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/868,986
Filing Date: 11 Jan 2018
Appellant(s): HUANG et al.



__________________
Daniel McClure
Reg. No. 38962
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
A.	The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 102(a(1)) as being taught 
Nicholas D. Grobelny et al. (US Publication 2018/0293197), hereafter Grobelny.

Regarding claims 1 and 9 Grobelny discloses a docking station comprising:
a network interface controller (NIC) (PCIE NIC 370) configured to transmit one or more management component transport protocol (MCTP) packets (via communications according to MCTP) via a system management bus (SMbus) (via SMbus); (Figure 3; Paragraph [0046])
a dock-side controller (embedded controller EC) electrically coupled to the SMbus, and configured to encode (via MUX) the one or more MCTP packets (MCTP data; Paragraph [0042]) to one or more vendor specific protocol (VSP) packets (via data multiplexed with the Thunderbolt multiplexed PCIE and other data); and (Paragraph [0041, 0042, and 0052])
a dock-side connector interface (via USB-C connector) electrically coupled to the dock-side controller (EC), and configured to transmit the one or more VSP packets to an electrical device (via information handling system 100) to control a basic input output system (BIOS) of the electrical device (via BIOS/FW code 124; Paragraph [0023]) on the condition that the (USB C connector). (Figures 3) 


Claims 2 and 10 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the dock-side connector interface comprises an USB type-c connector (USB-C connector). (Paragraph [0014 and 0015] of Grobelny)


Claims 3 and 11 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the one or more VSP packets (via multiple lanes of data; Paragraph [0014]) comprises a vendor defined message (VDM) transmitted via a configuration channel pin of the USB type-c connector (via unused USB-2 pins in USB type C port). (Paragraph [0042 and 0046] of Grobelny)


Claims 5 and 13 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the one or more VSP packets comprises a peripheral component interconnect express (PCIe) protocol packet (PCIE data) transmitted via a sideband use pin (via sideband channel; Paragraph [0049, 0052, and 0058])  of the USB type-c connector. (Paragraph [0014] of Grobelny)


Claims 6 and 14 is rejected for the reasons set forth hereinabove for claim 5, and further discloses wherein the dock-side controller (EC) comprises a PCIe sideband controller electrically coupled to the sideband use pin (via sideband channel; Paragraph [0049, 0052, and 0058]) and configured to encode or decode (multiplex/demultiplex) the one or more MCTP packets (MCTP data) to the PCIe protocol packet (PCIE). (Paragraph [0042, 0043, and 0046]).


Claims 7 and 15 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the network interface controller is configured to transmit the one or more MCTP packets for an in-band or an out-of-band configuration (communications out-of-band) of the BIOS of the electrical device. (Paragraph [0049] of Grobelny)


Claims 8 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein a host-side controller (via thunderbolt controller 318) arranged in the electrical device (host system 310) is configured to decode the one or more VSP packets to the one or more MCTP packets (via MCTP over SMbus) for configuration of the BIOS of the electrical device. (Figure 3 of Grobelny)


Regarding claim 16 discloses a method for configuring a basic input output system, comprising:

(via communications according to MCTP data; Paragraph [0042]) via a system management bus (SMbus) (MCTP over SMbus); (Figure 3; Paragraph [0029 and 0046])

encoding (Embedded Controller via MUX), a dock-side controller (thunderbolt controller) of the docking station, the one or more MCTP packets (via MCTP) to one or more vendor specific protocol packets; (Figure 3)

transmitting, via a connector interface (via USB-C connector), the one or more VSP packets to an electrical device (information handling system 100);

decoding, by a host-side controller of the electrical device (100), the one or more VSP packets (via multiple lanes of data; Paragraph [0014]) to the one or more MCTP packets; (Paragraph [0041-0043] and

configuring a basic input output system (via BIOS/FW code 124; Paragraph [0023]) of the electrical device according to the one or more MCTP packets (MCTP data; Paragraph 0042). (Figure 3)


Claim 17 is rejected for the reasons set forth hereinabove for claim 16, and further discloses wherein the connector interface comprises an USB type-c connector (via USB-C connector), the one or more vendor specific protocol packets comprises a vendor defined message (VDM), and the method further comprises:

transmitting the VDM via a configuration channel pin of the USB type-c connector. (Figure 3 of Grobelny)


Claim 18 is rejected for the reasons set forth hereinabove for claim 16, and further discloses wherein the connector interface comprises an USB type-c connector, the one or more VSP packets comprises a peripheral component interconnect express (PCIe) protocol packet (via PCIE; Paragraph [0014]), and the method further comprises:

transmitting the PCIe protocol packet via a sideband (via sideband channel; Paragraph [0049, 0052, and 0058] of Grobelny) use pin of the USB type-c connector.


Claim 19 is rejected for the reasons set forth hereinabove for claim 16, and further discloses further comprising:

executing an in-band or out-of-band management (via remote administrator) for the basic input output system through the one or more MCTP packets (via utilize MCTP). (Paragraph [0049] of Grobelny)


Claim 20 is rejected for the reasons set forth hereinabove for and further discloses claim 19, further comprising:
providing a wake signal (via securely wake the system) in the out-of-band management (via remote administrator) for instructing wake-up to the basic input output system through the one or more MCTP packets (via utilize MCTP). (Paragraph [0049] of Grobelny)

(2) Response to Argument
A.	Grobelny doesn’t disclose “a dock-side controller... configured to encode the one or more MCTP packets of one or more vendor specific protocol (VSP) packets.” Again, it is improper for the Office Action to allege that it does not appear.. that Grobelny is incapable of configuring the packets ta be encoded.” The actual encoding is an affirmative limitation of claim 1, and for Grobelny to be a proper anticipatory reference, it must disclose this feature. However, it in fact discloses the alternative, as Grobelny expressly discloses communicating MCTP packets {not encoded to any other format} directly over the unused pins of the thunderbolt port. Thus, despite the Office Action’s assertion that it does not appear Grobelny is incapable of configuring the packets to be encoded, Grobelny in fact expressly teaches MCTP packets over unused pins. Accordingly, Grobelny fail to disclose the feature of “a dockside controller electrically coupled to the SMbus, and configured to encode the one or more MCTP packets to one or more vendor specific protocol (VSP) packets” as recited in claim 1.
In further response to applicant's argument A, the examiner notes, Grobelny in Paragraph [0041] states “the MCTP data may be multiplexed with the Thunderbolt multiplexed PCIE and other data at 320 and communicated across the high capacity connector 322 and cabling 324”, and it is this language that led the examiner to equate the function multiplexing with encoding, in which both techniques are used to minimize the output and both have multiple input pins. By definition “multiplexing” is the technology/technique that is able to combine multiple communication signals together in order for them to traverse an otherwise single signal communication medium simultaneously. (See Grobelny’s abstract) As shown in Figure 3 of Grobelny in comparison to applicants Figure 1, the transformation is seen where MCTP data on the device but in communication over thunderbolt to include PCIe data, meaning the data is no longer two 


B.	Grobelny is no reason, suggestion or motivation to make the modification that encoding the MCTP data because such the modification is totally unreasonable, and would render Grobelny unsatisfactory for its intended purpose.
In response to applicant’s argument B, the examiner notes Grobelny discloses the purpose of the prior art ensures that data be transmitted and received over the same connector regardless of the thunderbolt or similar controllers online or not, resulting in communication operating on a designated channel, using a single USB-C connector. This appears in harmony with the applicant’s claimed limitation. In as much as Grobelny multiplexes the data from one form of individual stream to one combined streamed data, it appears to be in harmony with the applicant’s disclosure of “a connector interface that can transport the packets to an electrical device that’s connected.” (Paragraph [0036] abstract of applicant)

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/BROOKE J TAYLOR/Examiner, Art Unit 2181                                                                                                                                                                                                        
Conferees:
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an